            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISTVAN MERCHENTHALER,                        No. 4:19-CV-00471

           Plaintiff.                        (Judge Brann)

     v.

UNITED STATES OF AMERICA, et
al.,

          Defendants.

                                ORDER

                            MARCH 16, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss, ECF No. 12, is GRANTED;

    2.    Defendants Amy Foura-White, Douglas K. White, M. Washington,

          Justin Ray Ormond, and M. Blackwell are DISMISSED WITH

          PREJUDICE;

    3.    Defendants’ motion for a protective order, ECF No. 27, is DENIED

          AS MOOT;

    4.    Plaintiff’s complaint, ECF No. 1, is DISMISSED WITHOUT

          PREJUDICE;
5.   Plaintiff’s motions for limited discovery, ECF No. 21, to hold in

     abeyance the motion to dismiss or for summary judgment pending

     discovery, ECF No. 24, and motion to amend the complaint, ECF No.

     30, are DENIED AS MOOT; and

6.   Plaintiff shall within thirty (30) days from the date of this Order file an

     amended complaint that addresses the deficiencies identified in the

     Court’s Memorandum Opinion. Failure to comply will be deemed

     abandonment of this action, and Plaintiff’s action will be subject to

     dismissal with prejudice without further warning.




                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                   2
